DETAILED CORRECTED NOTICE OF ALLOWABLITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement formal drawings filed 13 November 2020 have been accepted by the examiner.

The amendment filed on 13 November 2020 under 37 CFR 1.312 has been entered as being directed to matters of form not affecting the scope of the invention.

The IDS filed 30 November 2020 has been considered and a completed Form 1449 is attached to this office action.

The reasons for allowance given in section 2 of the detailed portion of the Notice of Allowability mailed 06 November 2020 remain valid.  Regarding Al-Sheyyab et al. (U.S. 2014/0191492 A1) relied upon in the European Search Report and Opinion mailed 19 November 2020 from the EPO, the examiner notes that the reference in several places states that all continuous fibers may be used in various part of the molded bicycle frame, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783